Title: Certificate for Lieutenant Thomas Pool, [30 September 1785]
From: Hamilton, Alexander
To: Pool, Thomas


[New York, September 30, 1785]
I certify that I was privy to the Petitioners being employed by the Commander in Chief in the manner he mentions and that he made several trips to New York before he was taken up by the British. I further certify that from the accounts repeatedly received at Head Quarters of the treatment he experienced there is no reason to doubt he suffered every thing he could bear without loss of life.
A. Hamilton
New York Sepr. 30th. 1785
